Citation Nr: 0711857	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  02-03 063	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming

THE ISSUES

1. Entitlement to an initial rating higher than 10 percent 
for second-degree chemical burns on the right upper 
extremity.  

2. Entitlement to an initial rating higher than 10 percent 
for second-degree chemical burns on the left upper extremity.  

3. Entitlement to an initial rating higher than 10 percent 
for second-degree chemical burns on the abdomen and buttocks.

4. Entitlement to an initial rating higher than 10 percent 
for second-degree chemical burns on the right lower 
extremity.

5. Entitlement to an initial rating higher than 10 percent 
for second-degree chemical burns on the left lower extremity.


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1958 to January 1961.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in January 2001, of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted disability compensation under 38 U.S.C. § 1151 
for second degree chemical burns of the upper and lower 
extremities and the abdomen and buttocks. 

When the appeal was first before the Board in November 2003, 
the Board remanded this case for further procedural and 
evidentiary development.  As a result of the addition 
development, in a rating decision in February 2005, the RO 
assigned separate 10 percent ratings for the chemical burns 
of the upper and lower extremities and the abdomen and 
buttocks as shown on the first page of this decision.  After 
which, the veteran indicated that he wanted to continue his 
appeal.    

In a decision, dated in March 2006, the Board denied initial 
ratings higher than 10 percent for each of the disabilities.   

In April 2006, the veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In February 2007, the Court granted a Joint Motion 
of the parties, namely, the veteran, who is represented by 
counsel before the Court, and the Secretary of VA, who is 
represent by the General Counsel of VA, and vacated and 
remanded the claims for increase for the chemical burns for 
compliance with the instructions in the Joint Motion.  The 
claims for increase for tinnitus and a finger scar, also 
denied by the Board in its decision in April 2006, were 
dismissed by the Court because the veteran did not challenge 
the Board's decision, denying these claims. 



Although you appointed Mr. R. Edward Bates, Attorney-at-Law, 
to represent you before the Court, VA has revoked Mr. Bates' 
authority to represent VA claimants, effective July 28, 2003.  
This means that the Board of Veterans' Appeals, as well as 
other VA organizations, can no longer recognize Mr. Bates as 
your representative.  Now that Mr. Bates can no longer 
represent you before VA or the Board, you can represent 
yourself or appoint an accredited veterans' service 
organization, an agent, or another attorney to represent you 
before VA or the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In the Joint Motion, the parties agreed and instructed the 
Board to afford the veteran an examination to determine the 
severity of the chemical burns in compliance with the Board's 
directives in its remand of November 2003, citing Stegall 
v.West, 11 Vet. App, 268 (1998). 

In compliance with the Court's Order, the case is REMANDED 
for the following action:
1. Ask the veteran to clarify whether 
or not he wants to appoint a service 
organization or another person, agent 
or attorney, to represent him before VA 
or the Board. 

2. Scheduled the veteran for a skin 
examination by a VA specialist in the 
field of skin burns, preferably 
chemical burns, if possible, to 
determine the current severity of the 
service-connected chemical burns of the 
right and left upper extremities, the 
right and left lower extremities, and 
the abdomen and buttocks.  The claims 
folder must be made available to the 
examiner for review.  

A. The examination should included 
unretouched color photographs of the 
burn areas and the examiner is asked to 
comment on a comparison of the 
photographs with the photographs that 
were taken on VA examinations in March 
2004 and January 2005, which are in the 
claims file.  The current photographs 
or copies should be included in the 
claims folder. 

B. The examiner is to provide findings 
for both the old and current criteria 
for rating a skin condition.  

1). Under the old criteria for 
Diagnostic Code 7801: 

Does the veteran have third degree 
burns; if so, does the area on 
each upper and lower extremity, 
abdomen, or buttocks exceed 12 
square inches (39 sq. cm.)?   

Under current criteria for Diagnostic 
Code 7801:

Have the burns resulted in deep 
scarring and limited motion of the 
affected area; if so, do the 
affected areas each exceed 12 
square inches (39 sq. cm.)?

2). Under the old criteria for 
Diagnostic Code 7802 for second degree 
burns:

Do the affected areas each exceed 
1 square foot (0.1 m.²)?  

Under the current criteria for 
Diagnostic Code 7802 for superficial 
scars that do not cause limitation of 
motion: 

Do the affected areas each exceed 
144 square inches (929 sq. cm.)? 

3). Under the old criteria for 
Diagnostic Code 7806: 

Of the affected areas, is there 
evidence of exudation or constant 
itching or extensive lesions? 

Under the new criteria for Diagnostic 
Code 7806:

Do the affected areas cover 20 to 
40 percent of the entire body or 
20 to 40 percent of the exposed 
area affected, or is systemic 
therapy such as corticosteroids or 
other immunosuppressive drugs 
required for a total duration of 
six weeks or more, but not 
constantly, during the past 12-
month period? 

C. The examiner is also asked to 
describe whether any of the affected 
areas are superficial and poor 
nourished with repeated ulceration; or 
superficial and tender and painful on 
objective demonstration; or limit 
function of the affected part and, if 
so, describe the limitation of 
function. 

D. The examiner is also asked to 
describe whether any of the affected 
areas are superficial and unstable; or 
superficial and painful on examination. 

2. After the above development is 
completed adjudicate the claims.  If any 
decision remains adverse to the veteran, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




